Dismissed and Memorandum Opinion filed January 28, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00088-CV
____________
 
CARY GARRETT, Appellant
 
V.
 
DON McGILL TOYOTA KATY/SCION, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 909694
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 3, 2008. On January 19, 2010,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.